Title: To Alexander Hamilton from Joseph Whipple, 31 May 1790
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, May 31, 1790. “I am honord with your letter of the 13th May instant in which I am directed to retain in my hands One thousand eig⟨ht⟩ hundred thirty Seven Dollars for the payment of the Second Moiety of one years pension to the Invalids in this State. The amount of said Moiety pr. the list transmitted me by the Secretary at War is Two thousand thirty seven Dollars which corresponds with the sum appropriated … by your letters of the 30th January & 24th March last.…”
 